Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Election/Restriction
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-16 and 26, drawn to a terry article, classified in D03D 27/02.
II. Claims 17-25, drawn to a method of making terry article that includes a pile yarn thermal/chemical treatment to create a visual/ornamental effect, classified in D06Q 1/06.
The inventions are independent or distinct, each from the other because:
Inventions I and II are related as process of making and product made.  The inventions are distinct if either or both of the following can be shown: (1) that the process as claimed can be used to make another and materially different product or (2) that the product as claimed can be made by another and materially different process (MPEP § 806.05(f)).  In the instant case the product claimed can be made by another and materially different processes as the claimed thermal treatment processing in Group II is not required by the product claimed by Group I.
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
The claimed thermal treatment processing in Group II is not required by the product claimed by Group I.  The search for Group I is totally different than for Group II, as noted by separate classifications above and since one search does not require the other and vice versa.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.

During a telephone conversation with Greg Grissett on 6/22/2022 a provisional election was made without traverse to prosecute the invention of Group I, claims 1-16 and 26.  Affirmation of this election must be made by applicant in replying to this Office action.  Claims 17-25 have been withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-16 and 26 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2017/0073858 (Goenka) in view of US 2002/0079014 (Hamby).
	Regarding claims 1 and 26 (claim 26 uses slightly broader language than claim 1 but the scope of claim 1 is a species of the genus of claim 26.  Disclosure/teaching of the species does fully disclose the genus.  The full disclosure/teaching of claim 1’s limitations does fully disclose/teach the limitations of claim 26), ‘858 discloses: A terry article (fig. 3) comprising:
a ground component (30) including a plurality of ground warp yarns (40) and a plurality of weft yarns (42) interwoven with the plurality of ground warp yarns (fig. 3), the ground component including a lower side and an upper side opposed to the lower side along a vertical direction (fig. 3); and
a first pile component disposed on the upper side, the first pile component including a first plurality of piles that extend away from the ground component along the vertical direction (80, fig. 3); and
a second pile component disposed on the upper side, the second pile component including a second plurality of piles that extend away from the ground component along the vertical direction (82, fig. 3),
wherein the first plurality of piles are formed from a first set of pile yarns comprised of natural fibers, the first plurality of piles including a first pile base located at the ground component, a first pile end spaced apart from the first pile base, and a first pile height that extends from the first pile base to the first pile end along the vertical direction (80, fig. 3 disclosed as natural/cotton par. 28, detailed description); and

 	wherein the second plurality of piles are formed from a second set of pile yarns, the second set of pile yarns comprised of thermoplastic filament yarns, the second plurality of piles including a second pile base at the ground component, a second pile end spaced apart from the second pile base, and a second pile height that extends from the second pile base to the second pile end along the vertical direction, wherein the second pile height is less than the first pile height (82 shown lower in height than 80, fig. 3 disclosed as thermoplastic filament yarns in par. 30, detailed description).
	The limitations of claims 1 and 26 not fully disclosed are that the second pile yarn comprises a blended yarn of natural and thermoplastic staple fibers.
	Drawn to these limitations, ‘014 is referenced as it does teach a terry/pile woven terry fabric/article (figs. 2 and 3).  ‘014 explicitly states, “the present invention provides an Institutional Towel that is preferably vanilla in colour but may be other pastel shades such as grey, light blue, light green, yellow or the like. The toweling product formed by carrying out the process of FIG. 1 will have the preferred vanilla colour and will have very little shade variance from batch to batch of towels, and from batch to batch of matching toweling products making up a bath assemble. This minimum variation from batch to batch and from toweling product to toweling product is important especially after many washing cycles. It is desirable that the product stand up to the rigors of such washing and bleaching cycles and yet not fade, yet still matching the colour for the bath mat, bath towel, face towel, and wash clothes. It is also a result of this invention that the product is coloured without the necessity of carrying out a dying process at the towel mill. The resulting towel product stands up to many, many washings because of the extra strength imparted to the yarns by the presence of polyester. The polyester is distributed throughout the towel having been blended with cotton in manufacturing the yarn and therefore this strength and resilience of the product is distributed throughout all of the yarns including the ground, fill and pile yarns.
	Referring to FIG. 1, the polyester is purchased in raw fibre form, with the fibres having been pre-dyed in this example to a brown colour, which when blended with the cotton fibres will result in a yarn having a vanilla colour. The materials are received in bales and the fibres are somewhat compacted as received. The fibres therefore must be separated sufficiently so as to be able to be properly handled. As is known, the cotton is cleaned. Once the fibres have been broken down in the sense that they have been separated and the bulk density thereof has been drastically reduced, they are in the form that they can be passed through a carding machine in order to take the fibres that are randomly distributed in the pre-dyed polyester and the cotton and to orient them in a generally parallel direction. The result of the carding process is that the fibres are laid out in a parallel direction in a long extended, untwisted rope like element. This is the case with both the pre-dyed polyester and the cotton. The continuous filaments therefore, having been carded are then accumulated to be fed through a slivering machine, and is utilized to create an intimate draw blend of the cotton and pre-dyed polyester carded fibres. The products are slivered together, that is to say draw blended, at a ratio of between 8 to 14% polyester, and the remainder being cotton. The resulting slivered element is continuous and is of considerable larger diameter than the prior carded products. The slivered continuous elements are therefore accumulated and fed into a yarn spinning machine, and the yarn product is spun from the intimately draw blended slivered mixture of polyester and cotton. The resulting twisted yarn is then accumulated again and processed through a warping/slashing process and coated with a compound to enable the yarn to stand up and impart to it a certain robust quality required during the weaving process. The yarn is therefore accumulated on a beam and fed to a loom for the toweling product to be manufactured. The ground yarn, the fill yarn and the pile yarns are all manufactured from the same coloured yarn intimately draw blended to provide the preferred vanilla colour. The resulting towel products are therefore finished and prepared for distribution, once the towels have been washed in caustic and bleached to remove the coating compound and dried to enable finishing. The resulting toweling products therefore have all of the desired qualities of the institutional towel product previously discussed with an unexpectedly much longer extended life than what might have been expected from the use of a draw blended yarn product that is pre-coloured. The towel product is therefore coloured without the necessity of including the dye step in the towel manufacturing process and the handling of chemicals required in order to do so. The safety within the mill therefore is enhanced and the product has proven by experimentation to be much superior to previously known institutional towels and towel products (pars. 43-44, detailed description).”
	Therefore it would have been obvious to one of ordinary skill in the art of textile engineering and design prior to filing the invention to modify the terry fabric of ‘858 to include blended cotton/polyester staple yarns in the pile of the terry fabric as taught by ‘014 to take advantage of the increased strength and product life offered by the inclusion of polyester fiber in the warp, weft and/or pile of a terry fabric.
	Regarding claims 2 and 3, as recited in quotation above, ‘014 explicitly states, “…The products are slivered together, that is to say draw blended, at a ratio of between 8 to 14% polyester, and the remainder being cotton…”.
	Recited range of 8-14% polyester and 86-92% cotton does overlap and encompass ranges of claims 2 and 3, fully disclosing the claimed ranges.
	Regarding claims 4 and 5, combined teachings recited for claim 1 explicitly states second pile yarns as staple fiber spun yarn.  They do not recite claimed ring or open end spinning as the type of spinning process to form the yarns claimed.
	However, the MPEP is clear:
	“the lack of physical description in a product-by-process claim makes determination of the patentability of the claim more difficult, since in spite of the fact that the claim may recite only process limitations, it is the patentability of the product claimed and not of the recited process steps which must be established.  We are therefore of the opinion that when the prior art discloses a product which reasonably appears to be either identical with or only slightly different that a product claimed in a product-by-process claim, a rejection based on either section 102 or section 103 of the statute is eminently fair and acceptable.  As a practical matter, the Patent Office is not equipped to manufacture products by the myriad of processes put before it and then obtain prior art products and make physical comparisons therewith.” In re Brown, 459 F.2d 531,535,173 USPQ 685,688 (CCPA 1972).
	Since the prior art is shown to be nearly identical and the only difference is the claimed type of spinning used the burden is shifted to applicant to prove that there is a material different result arising from the claimed processing type.
	Further it is the position of the examiner that a skilled artisan of the textile engineering arts would wholly have had within his/her technical skill and knowledge that ring spinning and open end spinning are widely known and practiced variants to the ‘yarn spinning’ already taught by cited prior art.  In fact, ‘014 does explicitly state, ‘ the first pile yarn can be a ring spun yarn, an open end yarn, a rotor spun yarn…(par. 28, detailed description).”
	This citation clearly establishing ring spun and open end yarns as common, well-known and widely used yarn spinning variants in the production of terry fabrics.
	Therefore it would have been obvious to one of ordinary skill in the art of textile engineering and design prior to filing the invention to modify the terry fabric of ‘858 to use various commonly known yarn spinning techniques including ring spinning and open end spinning both taught in ‘858 as commonly known and conventionally used yarn spinning techniques in the production of terry fabrics.
	Regarding claims 6 and 12, as stated in the quotation already cited above the combined teachings above do fully teach the second pile will be cotton and polyester blended together.
	Regarding claims 7 and 8, ‘858 does explicitly disclose, “The first and second pile zones 180 and 182 can be randomly distributed across the terry article 10 such that the height differential between the lower first and second piles 162 and 172 creates a visually perceptible texture across width W and length L of the lower pile component 160 (34, detailed description).”
	 Regarding claim 9, ‘858 does explicitly disclose, “the second pile yarns 74 include continuous filament thermoplastic yarns that are considered “non-heatset yarns (par. 30, detailed description).”; and ‘014 makes no mention of any heat setting of the yarns so the combined teachings cited do fully teach “non heat set” staple fibers.
	Regarding claims 10 and 11, ‘858 does explicitly state, “ the first set of pile yarns have a count in a range between about 6 Ne to about 60 Ne (claim 10, claims section).”.  This citation shows that ‘858 fully teaches instant claim 11.  Neither ‘858 nor ‘014 disclose the second pile having the claimed range in claim 10.
	However, the MPEP is clear:
Changes in Size/Proportion
In re Rose, 220 F.2d 459, 105 USPQ 237 (CCPA 1955) (Claims directed to a lumber package "of appreciable size and weight requiring handling by a lift truck" where held unpatentable over prior art lumber packages which could be lifted by hand because limitations relating to the size of the package were not sufficient to patentably distinguish over the prior art.); In re Rinehart, 531 F.2d 1048, 189 USPQ 143 (CCPA 1976) ("mere scaling up of a prior art process capable of being scaled up, if such were the case, would not establish patentability in a claim to an old process so scaled." 531 F.2d at 1053, 189 USPQ at 148.).
In Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984), the Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device.
	As the only difference between claim 10 and the cited combined teachings are a recitation of relative dimensions it would have been obvious to one of ordinary skill in the art to modify the dimensions of the second pile yarn as desired through common engineering design choice especially when noting that the base reference ‘858 already does teach pile yarn with the same claimed range of dimensions.
	Regarding claim 13, ‘858 discloses: A terry article (fig. 3) comprising:
a ground component (30) including a plurality of ground warp yarns (40) and a plurality of weft yarns (42) interwoven with the plurality of ground warp yarns (fig. 3), the ground component including a first side and a second side opposed to the first side along a vertical direction (fig. 3); and
a first pile component disposed on the first side, the first pile component including a first plurality of piles that extend away from the ground component along the vertical direction (80, fig. 3); and
a second pile component disposed on the upper side, the second pile component including a second plurality of piles that extend away from the ground component along the vertical direction (182, fig. 3),
wherein the first plurality of piles are formed from a first set of pile yarns comprised of natural fibers, the first plurality of piles including a first pile base located at the ground component, a first pile end spaced apart from the first pile base, and a first pile height that extends from the first pile base to the first pile end along the vertical direction (80, fig. 3 disclosed as natural/cotton par. 28, detailed description); and
 	wherein the second plurality of piles are formed from a second set of pile yarns, the second set of pile yarns comprised of thermoplastic filament yarns, the second plurality of piles including a second pile base at the ground component, a second pile end spaced apart from the second pile base, and a second pile height that extends from the second pile base to the second pile end along the vertical direction, wherein the second pile height is less than the first pile height (182 shown lower in height than 80, fig. 3 disclosed as thermoplastic filament yarns in par. 30, detailed description).
The limitations of claim 13 not fully disclosed are that the second pile yarn comprises a blended yarn of natural and thermoplastic staple fibers.
	Drawn to these limitations, ‘014 is referenced as it does teach a terry/pile woven terry fabric/article (figs. 2 and 3).  ‘014 explicitly states, “the present invention provides an Institutional Towel that is preferably vanilla in colour but may be other pastel shades such as grey, light blue, light green, yellow or the like. The toweling product formed by carrying out the process of FIG. 1 will have the preferred vanilla colour and will have very little shade variance from batch to batch of towels, and from batch to batch of matching toweling products making up a bath assemble. This minimum variation from batch to batch and from toweling product to toweling product is important especially after many washing cycles. It is desirable that the product stand up to the rigors of such washing and bleaching cycles and yet not fade, yet still matching the colour for the bath mat, bath towel, face towel, and wash clothes. It is also a result of this invention that the product is coloured without the necessity of carrying out a dying process at the towel mill. The resulting towel product stands up to many, many washings because of the extra strength imparted to the yarns by the presence of polyester. The polyester is distributed throughout the towel having been blended with cotton in manufacturing the yarn and therefore this strength and resilience of the product is distributed throughout all of the yarns including the ground, fill and pile yarns.
	Referring to FIG. 1, the polyester is purchased in raw fibre form, with the fibres having been pre-dyed in this example to a brown colour, which when blended with the cotton fibres will result in a yarn having a vanilla colour. The materials are received in bales and the fibres are somewhat compacted as received. The fibres therefore must be separated sufficiently so as to be able to be properly handled. As is known, the cotton is cleaned. Once the fibres have been broken down in the sense that they have been separated and the bulk density thereof has been drastically reduced, they are in the form that they can be passed through a carding machine in order to take the fibres that are randomly distributed in the pre-dyed polyester and the cotton and to orient them in a generally parallel direction. The result of the carding process is that the fibres are laid out in a parallel direction in a long extended, untwisted rope like element. This is the case with both the pre-dyed polyester and the cotton. The continuous filaments therefore, having been carded are then accumulated to be fed through a slivering machine, and is utilized to create an intimate draw blend of the cotton and pre-dyed polyester carded fibres. The products are slivered together, that is to say draw blended, at a ratio of between 8 to 14% polyester, and the remainder being cotton. The resulting slivered element is continuous and is of considerable larger diameter than the prior carded products. The slivered continuous elements are therefore accumulated and fed into a yarn spinning machine, and the yarn product is spun from the intimately draw blended slivered mixture of polyester and cotton. The resulting twisted yarn is then accumulated again and processed through a warping/slashing process and coated with a compound to enable the yarn to stand up and impart to it a certain robust quality required during the weaving process. The yarn is therefore accumulated on a beam and fed to a loom for the toweling product to be manufactured. The ground yarn, the fill yarn and the pile yarns are all manufactured from the same coloured yarn intimately draw blended to provide the preferred vanilla colour. The resulting towel products are therefore finished and prepared for distribution, once the towels have been washed in caustic and bleached to remove the coating compound and dried to enable finishing. The resulting toweling products therefore have all of the desired qualities of the institutional towel product previously discussed with an unexpectedly much longer extended life than what might have been expected from the use of a draw blended yarn product that is pre-coloured. The towel product is therefore coloured without the necessity of including the dye step in the towel manufacturing process and the handling of chemicals required in order to do so. The safety within the mill therefore is enhanced and the product has proven by experimentation to be much superior to previously known institutional towels and towel products (pars. 43-44, detailed description).”
	Therefore it would have been obvious to one of ordinary skill in the art of textile engineering and design prior to filing the invention to modify the terry fabric of ‘858 to include blended cotton/polyester staple yarns in the pile of the terry fabric as taught by ‘014 to take advantage of the increased strength and product life offered by the inclusion of polyester fiber in the warp, weft and/or pile of a terry fabric.
 	Regarding claim 14, ‘858 does explicitly disclose, “the second pile yarns 74 include continuous filament thermoplastic yarns that are considered “non-heatset yarns (par. 30, detailed description).”; and ‘014 makes no mention of any heat setting of the yarns so the combined teachings cited do fully teach “non heat set” staple fibers.
	Regarding claims 15 and 16, ‘858 does explicitly state, “ the first set of pile yarns have a count in a range between about 6 Ne to about 60 Ne (claim 10, claims section).”.  This citation shows that ‘858 fully teaches instant claim 16.  Neither ‘858 nor ‘014 disclose the second pile having the claimed range in claim 15.
	However, the MPEP is clear:
Changes in Size/Proportion
In re Rose, 220 F.2d 459, 105 USPQ 237 (CCPA 1955) (Claims directed to a lumber package "of appreciable size and weight requiring handling by a lift truck" where held unpatentable over prior art lumber packages which could be lifted by hand because limitations relating to the size of the package were not sufficient to patentably distinguish over the prior art.); In re Rinehart, 531 F.2d 1048, 189 USPQ 143 (CCPA 1976) ("mere scaling up of a prior art process capable of being scaled up, if such were the case, would not establish patentability in a claim to an old process so scaled." 531 F.2d at 1053, 189 USPQ at 148.).
In Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984), the Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device.
	As the only difference between claim 10 and the cited combined teachings are a recitation of relative dimensions it would have been obvious to one of ordinary skill in the art prior to filing the invention to modify the dimensions of the second pile yarn as desired through common engineering design choice especially when noting that the base reference ‘858 already does teach pile yarn with the same claimed range of dimensions.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Various terry fabrics have been attached to establish the general state of the art.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT H MUROMOTO JR whose telephone number is (571)272-4991. The examiner can normally be reached M-Th 730-1730.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alissa Tompkins can be reached on 571-272-3425. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ROBERT H MUROMOTO JR/Primary Examiner, Art Unit 3732